DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This non-final office action is in response to the RCE and amendment filed 14 February 2022.
Claims 1-20 are pending. Claims 1, 8, and 15 are independent claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Gnanasambandam et al. (US 2020/0117857, filed 4 October 2019, hereafter Gnanasambandam) and further in view of Ke et al. (US 2018/0365321, published 20 December 2018, hereafter Ke) and further in view of Yoon et al. (US 2020/0372025, filed 23 May 2019, hereafter Yoon).
As per independent claim 1, Gnanasambandam, which is analogous to the claimed invention because it is directed toward answering natural language questions, discloses a method for answering a natural language question posed by a user, the method comprising:
receiving the natural language question (paragraph 0003)
determining, from a chat log comprising a plurality of chat session logs, a set of chat session logs most relevant to the natural language question (paragraphs 0005 and 0032: Here, context is extracted from the conversation to create a framework to interpret and answer the received natural language question. Further, a plurality of previous questions and answers provided by the system are analyzed to identify contents contextually related to the present question)
extracting a question-answer pair most relevant to the natural language question from (paragraph 0005)

Gnanasambandam fails to specifically disclose determining a respective plurality of non-overlapping text spans most relevant to the natural language question within each of a respective plurality of conceptual pseudo-documents. However, Ke, which is analogous to the claimed invention because it is directed toward identifying and highlighting information within relevant spans, discloses determining a respective plurality of non-overlapping text spans most relevant to the natural language question within each of a respective plurality of conceptual pseudo-documents (Figure 3; paragraph 0044). It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined Ke with Gnanasambandam, with a reasonable expectation of success, as it would have enabled for identification and highlighting of contents. This would have allowed the user to easily view and identify relevant information within a source document in order to determine the relevant information.
Gnanasambandam fails to specifically disclose:
concatenating question and answer pairs in each of the set of chat session logs into a respective plurality of conceptual pseudo-documents
determining a probability for a start word and an end word for each of a plurality of non-overlapping text spans comprising one or more of the concatenated question and answer pairs for each of the respective plurality of conceptual pseudo-documents

However, Yoon, which is analogous to the claimed invention because it is directed toward identifying a most relevant answer from question-answer pairs, discloses:
concatenating question and answer pairs in each of the content sets into a respective plurality of conceptual pseudo-documents (paragraph 0015)
determining a probability for a start word and an end word for each of a plurality of text spans comprising one or more of the concatenated question and answer pairs for each of the respective plurality of conceptual pseudo-documents (paragraphs 0015-0016)
determining a most relevant text span to the natural language question from the plurality of text spans of the respective plurality of conceptual pseudo-documents (paragraphs 0015-0016: Here, a neural network analyzes a corpus of contents. The contents are split into a set of candidate answers. These answers are concatenated with the question in a text-similarity computing model. These concatenated question-answer pairs are grouped into latent clusters for determining a set of question answers. These pairs are scored to determine the best match, most relevant, and the question/answer are proved to the user)
It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined Yoon with Gnanasambandam, with a reasonable expectation of success, as it would have enabled a user receive a best 
As per dependent claim 2, Gnanasambandam, Ke, and Yoon disclose the limitations similar to those in claim 1, and the same rejection is incorporated herein. Gnanasambandam discloses wherein determining the most relevant pseudo-document comprises generating respective fixed-length vector representations of the respective conceptual pseud-documents (paragraphs 0092-0096).
Gnanasambandam fails to specifically disclose determining a respective plurality of non-overlapping text spans most relevant to the natural language question within each of a respective plurality of conceptual pseudo-documents. However, Ke, which is analogous to the claimed invention because it is directed toward identifying and highlighting information within relevant spans, discloses determining a respective plurality of non-overlapping text spans most relevant to the natural language question within each of a respective plurality of conceptual pseudo-documents (Figure 3; paragraph 0044). It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined Ke with Gnanasambandam, with a reasonable expectation of success, as it would have enabled for identification and highlighting of contents. This would have allowed the user to easily view and identify relevant information within a source document in order to determine the relevant information.

As per dependent claim 4, Gnanasambandam, Ke, and Yoon disclose the limitations similar to those in claim 1, and the same rejection is incorporated herein. 
Gnanasambandam fails to specifically disclose determining a respective plurality of non-overlapping text spans most relevant to the natural language question within each of a respective plurality of conceptual pseudo-documents. However, Ke, which is analogous to the claimed invention because it is directed toward identifying and highlighting information within relevant spans, discloses determining a respective plurality of non-overlapping text spans most relevant to the natural language question within each of a respective plurality of conceptual pseudo-documents (Figure 3; paragraph 0044). It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined Ke with Gnanasambandam, with a reasonable expectation of success, as it would have enabled for identification and highlighting of contents. This would have allowed the user to easily view and identify relevant information within a source document in order to determine the relevant information.
Yoon further discloses wherein extracting the most relevant question-answer pair comprises determining that the most relevant question-answer pair includes at least some of the most relevant text span (paragraphs 0015-0016: Here, a most relevant 
As per dependent claim 5, Gnanasambandam, Ke, and Yoon disclose the limitations similar to those in claim 4, and the same rejection is incorporated herein. Ke discloses wherein conveying the most relevant question-answer pair to the user comprises emphasizing, in an answer portion of the most relevant question-answer pair, at least a portion of the most relevant non-overlapping text span Figure 3; paragraph 0044). It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined Ke with Gnanasambandam, with a reasonable expectation of success, as it would have enabled for identification and highlighting of contents. This would have allowed the user to easily view and identify relevant information within a source document in order to determine the relevant information.
As per dependent claim 6, Gnanasambandam, Ke, and Yoon disclose the limitations similar to those in claim 5, and the same rejection is incorporated herein. Ke discloses wherein emphasizing, in an answer potion of the most relevant question-answer pair, at least a portion of the most relevant text span comprises emphasizing at least a portion of the most relevant non-overlapping text span in at least one manner 
As per dependent claim 7, Gnanasambandam, Ke, and Yoon disclose the limitations similar to those in claim 3, and the same rejection is incorporated herein. Ke discloses wherein extracting the most relevant question-answer pair from a most relevant non-overlapping text span comprises determining that the most relevant question-answer pair includes at least some of the most relevant non-overlapping text span, and wherein conveying the most relevant question-answer pair to the user comprises emphasizing, in an answer portion of the most relevant question-answer pair, at least a portion of the most relevant non-overlapping text span in at least one manner selected from the group consisting of highlighting at least a portion of the most relevant text span, emboldening at least a portion of the most relevant non-overlapping text span, underlining at least a portion of the most relevant text span, and italicizing at least a portion of the most relevant text span (Figure 3; paragraph 0044). It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined Ke with Gnanasambandam, with a reasonable expectation of 
With respect to claim 8, the applicant discloses the system including a processor (Figure 14, item 1402) and memory (Figure 14, items 1420, 1422, and 1440) to execute the method of claim 1. Claim 8 is similarly rejected.
As per dependent claim 9, Gnanasambandam, Ke, and Yoon disclose the limitations similar to those in claim 8, and the same rejection is incorporated. Gnanasambandam discloses generating respective fixed-length vector representations of the respective conceptual pseudo-documents (paragraphs 0092-0096).
Additionally, Ke discloses determining the most relevant pseudo-document based on the respective fixed-length vector representations (Figure 3; paragraph 0044). span (Figure 3; paragraph 0044). It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined Ke with Gnanasambandam, with a reasonable expectation of success, as it would have enabled for identification and highlighting of contents. This would have allowed the user to easily view and identify relevant information within a source document in order to determine the relevant information.
As per dependent claim 10, Gnanasambandam, Ke, and Yoon disclose the limitations similar to those in claim 9, and the same rejection is incorporated herein. Gnanasambandam discloses pooling learned representation of tokens in respective text spans in each of the respective conceptual pseudo-documents (paragraphs 0092-0096) 
As per dependent claim 11, Gnanasambandam, Ke, and Yoon disclose the limitations similar to those in claim 8, and the same rejection is incorporated herein. Ke discloses:
determine a most relevant text span within the most relevant pseudo-document (Figure 3; paragraph 0044)
extract the most relevant questions-answer pair from the most relevant pseudo-document based on the most relevant text span (Figure 3; paragraph 0044)
It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined Ke with Gnanasambandam, with a reasonable expectation of success, as it would have enabled for identification and highlighting of contents. This would have allowed the user to easily view and identify relevant information within a source document in order to determine the relevant information.
As per dependent claim 12, Gnanasambandam, Ke, and Yoon disclose the limitations similar to those in claim 11, and the same rejection is incorporated herein. Ke discloses wherein the at least one processor is further configured to execute instructions to emphasize, in an answer portion of the most relevant question-answer pair, at least a portion of the most relevant text span (Figure 3; paragraph 0044). It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined Ke with Gnanasambandam, with a reasonable expectation of success, as it would have enabled for identification and highlighting of 
As per dependent claim 13, the applicant discloses the limitations substantially similar to those in claim 6. Claim 13 is similarly rejected.
As per dependent claim 14, Gnanasambandam, Ke, and Yoon disclose the limitations similar to those in claim 10, and the same rejection is incorporated herein. Ke discloses:
determine a most relevant text span within the most relevant pseudo-document (Figure 3; paragraph 0044)
extract the most relevant questions-answer pair from the most relevant pseudo-document based on the most relevant text span (Figure 3; paragraph 0044)
wherein the at least one processor is further configured to execute the instructions to at least one of:
	highlight, in an answer portion of the most relevant question-answer pair, at least a portion of the most relevant text span (Figure 3; paragraph 0044)
	embolden, in an answer portion of the most relevant question-answer pair, at least a portion of the most relevant text span
	underline, in an answer portion of the most relevant question-answer pair, at least a portion of the most relevant text span
	italicize, in an answer portion of the most relevant question-answer pair, at least a portion of the most relevant text span
It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined Ke with Gnanasambandam, with a 
With respect to claim 15, the applicant discloses the limitations substantially similar to those in claim 1. Claim 15 is similarly rejected.
With respect to claim 16, the applicant discloses the limitations substantially similar to those in claim 9. Claim 16 is similarly rejected.
With respect to claim 17, the applicant discloses the limitations substantially similar to those in claim 10. Claim 17 is similarly rejected.
With respect to claim 18, the applicant discloses the limitations substantially similar to those in claim 11. Claim 18 is similarly rejected.
With respect to claim 19, the applicant discloses the limitations substantially similar to those in claim 5. Claim 19 is similarly rejected.
With respect to claim 20, the applicant discloses the limitations substantially similar to those in claim 6. Claim 20 is similarly rejected.

Response to Arguments
Applicant’s arguments have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Gnanasambandam, Ke, and Yoon.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE R STORK whose telephone number is (571)272-4130. The examiner can normally be reached 8am - 2pm; 4pm - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on 571/212-3644. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KYLE R STORK/Primary Examiner, Art Unit 2144